Smith, C. J.
(dissenting).
I am of the opinion, in which Judge Cook concurs, that testimony to the effect that the appellant’s son was, and had the reputation of being, a reckless driver, is insufficient to warrant the jury in finding that the appellant knew that his son was a reckless driver when he permitted him to use the automobile. If this reputation of his son had been proved to have been known to the appellant a different question would arise, but, as it is, his liability has been permitted to rest not on his knowledge of his son’s reckless driving but on his son’s reputation therefor.
It seems reasonably clear from the evidence that what the witnesses meant when they said that the son had the reputation of being a reckless driver was, as some of them expressly stated, that he had the reputation of driving fast.